Title: Thomas Jefferson to Bernard Peyton, 11 March 1817
From: Jefferson, Thomas
To: Peyton, Bernard


          
            Dear Sir
            Monticello
Mar. 11. 17.
          
          I must ask the favor of you to purchase for me 6 gross of the best corks to be had in Richmond, and to send them by the stage to Milton to the address of mr Vest postmaster, the season for using them being now actually upon us. mr Gibson as usual will be so good as to pay the bill. affectionately and respectfully yours
          Th: Jefferson
        